Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 3-14-2022, with respect to 101 rejection of the claims have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious  a step of determining a first distortion matrix in an observation basis defined between a conjugate plane of said focal plane and an observation plane, using a two-dimensional acquisition detector arranged in said observation plane and coupled to said first interferometer, said first distortion matrix corresponding, in a correction basis defined between a conjugate plane of said focal plane and an aberration correction plane, to the term-by-term matrix product of a first reflection matrix of said field of view, determined in said correction basis, with the phase conjugate matrix of a reference reflection matrix, defined for a model medium, in said correction basis, in combination with the rest of the limitations of the claim. 
As to Claim 13 the prior art of record, taken alone or in combination, fails to disclose or render obvious a computing unit, coupled to the two-dimensional acquisition 
Claims 14-17 are allowed based upon their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Jonathon Cook/
AU:2886
March 21, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886